Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-14-00337-CV

                                          In the Matter of J.M.

                      From the 289th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2005JUV01800
                           The Honorable Carmen Kelsey, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: June 25, 2014

DISMISSED FOR LACK OF JURISDICTION

           Appellant is attempting to appeal an adjudication order or a disposition order in a juvenile

case. Both orders were signed by the juvenile court on December 7, 2005. Juvenile appeals proceed

under the rules governing civil cases. See TEX. FAM. CODE ANN. § 56.01(a) (West 2014); In the

Matter of G.C.F., 42 S.W.3d 194, 195 (Tex. App.—Fort Worth 2001, no pet.); In the Matter of

J.C.H., Jr., 12 S.W.3d 561, 562 (Tex. App.—San Antonio 1999, no pet.). In this case, appellant’s

notice of appeal was due within thirty days from the signing of these orders, or by January 6, 2006.

See TEX. R. APP. P. 26.1 (providing that the notice of appeal in a civil case must generally be filed

within 30 days after the judgment is signed). Appellant filed his notice of appeal on May 1, 2014,

which is untimely and fails to invoke the jurisdiction of this court. We ordered appellant to show

cause why this appeal should not be dismissed for lack of jurisdiction. Appellant filed a written
                                                                                   04-14-00337-CV


response to our order; however, nothing in this response shows that we have jurisdiction over this

appeal. This appeal is therefore dismissed for lack of jurisdiction. See G.C.F., 42 S.W.3d at 196

(dismissing juvenile appeal for lack of jurisdiction when the notice of appeal was untimely);

J.C.H., 12 S.W.3d at 562 (same).

                                                     PER CURIAM




                                               -2-